DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-47 were originally filed December 19, 2019.
	The amendment received May 28, 2020 amended claims 8, 14, and 42 and canceled claims 13, 15, 17-37, and 47.
	The amendment received January 29, 2021 amended claim 5.
	Claims 1-12, 14, 16, and 38-46 are currently pending.
	Claims 1-5, 8-10, 14, and 16 are currently under consideration.

Election/Restrictions
Applicant’s election of Group I (claims 1-12, 14, and 16) in the reply filed on January 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 38-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected products, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2021.

Applicant’s election of a method for inhibiting TLR7-mediated immunostimulatory activity involving viral pathogenesis, SEQ ID NO: 27 (i.e. subgenus), and a hydrophilic peptide (i.e. subgenus) in the reply filed on January 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In a telephone call, applicants’ representative further elected HIV Tat (SEQ ID NO: 2) as the species of hydrophilic peptide.

Claims 6, 7, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2021.

Priority
The present application is a 371 (National Stage) of PCT/AU2018/050667 filed June 29, 2018 which claims foreign priority to Australia 2017902545 filed June 30, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2021 is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
See Figures 10A-10D and 11A-11C. 

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
See paragraphs 64 and 159.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because of the following informalities: Figure 5D is described but only Figures 5A-5C are present and Figures 12A and 12B are described but only Figure 12 is present.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: personalization of inanimate objects is not typical in scientific writing. The following is suggested: instead of “their corresponding positions” utilization of “the corresponding positions”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “X104” should be “104” and the proviso is unnecessary since SEQ ID NO: 27 already requires C98. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4, 8-10, 14, and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, first paragraph “Written Description” requirement, Federal Register, Vol. 66, No. 4 pages 1099-1111, Friday January 5, 2001. This is a written description rejection.
	Claims 1 and 16 are drawn to a method comprising contacting a cell from a subject expressing TLR7 with an effective amount of an agent which antagonizes disulfide bond formation between C98 and C475 of TLR7. The invention as claimed encompasses all known agents and all potential agents including polynucleotides, polypeptides, antibodies, small molecules, etc. The claimed invention states that disulfide bond formation between C98 and C475 of TLR7 must be antagonized. The claimed invention of independent claims 1 and 16 does not include any structural information regarding the agent. Dependent claims 2-4 require that the agent is a peptide from about 4 to about 190 amino acids in length with at least 70% similarity (please note: similarity is broader in scope that identity which requires a one to one correspondence between amino acid residues while similarity takes into account conservative amino acid substitutions), must include C98, and have up to 190 contiguous amino acids of residues 4-194 of TLR7, up to 100 contiguous amino acids of residues 48-148 of TLR7, or up to 40 contiguous amino acids of residues 78-118 of TLR7. 
The specification teaches a decoy peptide of a 10mer from residues 95-104 of murine TLR7 (SEQ ID NO: 1), residues 95-104 of human TLR7 (SEQ ID NO: 26), or a variable 10mer from residues 95-104 of alignments of various TLR7s (SEQ ID NO: 27) (please refer to Table 2). When referencing the sequence listing, it is also noted that some TLR7s contain C98, while others contain a cysteine at another residue. SEQ ID NO: 20 (human), 41 (human), 25 (mouse), 38 (rat), and 42 (pig) contain C98 while SEQ ID NOs: 37 (salmon), 38 (western clawed frog), 39 (red jungle fowl), and 43 (cow) contain the cysteine at other residues. Figure 7B shows an alignment for human, mouse, rat, chicken, frog, pig, salmon, and zebrafish and where the cysteine residue is. However, there is not a single example of utilizing the TLR7 decoy peptides for altering immunostimulatory activity, autoimmune disease, viral pathogenesis, microbial pathogenesis, inflammation, or cancer in a cell from a subject in the present specification. The specification does include a few studies for IL-1 production wherein the decoy peptide reduces IL-1 secretion after stimulation with a TLR7 agonist (e.g. imiquimod) (see Figures 12-19). Therefore, one skilled in the relevant art would not reasonably conclude that the Applicants had possession of the invention as claimed. 
	See Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See page 1116.).
With the exception of SEQ ID NOs: 1, 26, or 27 as disclosed by the specification regarding IL-1 production, the skilled artisan cannot envision the methods of claims independent claims 1 or 16. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class wherein the specification provided only the bovine sequence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
	Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed methods. For example, it is unclear if the claims are drawn to in vitro or in vivo methods since the claims only require contacting a CELL from said subject. In addition, it is unclear how contacting a cell in vitro from a subject would treat microbial pathogenesis, inflammation, or cancer.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed methods. Claim 2 recites that the agent is from about 4 to about 190 amino acids in length with at least 70% similarity to up to 190 contiguous amino acids between residues 4-194 of TLR7 and the claim also recites that C98 must be present. For example, it appears that the 4mer must be present around C98 and not anywhere between residues 4-194. In addition, claims 3 and 4 do not recite a specific length. It is unclear if the length of claim 2 is required or not. Furthermore, the present specification has only shown that a 10mer of a specific sequence has any activity. Therefore, it is unclear what 4mer would be “effective” and be able to inhibit “TLR7-mediated immunostimulatory activity” or treat “autoimmune disease, viral or microbial pathogenesis, inflammation or cancer”. Moreover, it is unclear if each and every residue of the peptide must be a residue found in TLR7 (e.g. a 4mer of 4 contiguous TLR7 amino acids with additional amino acids present). It may be beneficial to recite a common core structure necessary for function instead of the present indefinite claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. WO 2014/190860 published April 12, 2014 (please note: the related English language application is being utilized for the citations below – see EU 3 006 460).
For present claims 1-5, 14, and 16, Song et al. teach methods of treating microbial infection comprising administering SEQ ID NO: 705/PRT705 comprising a 34mer wherein residues 22-31 are DLRCHCWPSY wherein H, W, and Y (underlined and in bold) are conservative amino acid substitutions and S (italics) is a nonconservative amino acid substitution (i.e. 90% similarity) and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 6-8, 12-14, 48-53; Table 1 – page 23; Table 3 – page 97; claims). Please note: identity requires a one to one correspondence between amino acids while similarity is more broad and encompasses conservative amino acid substitutions.
Therefore, the teachings of Song et al. anticipate the presently claimed invention.
RESULT 8
BBQ96087
ID   BBQ96087 standard; peptide; 34 AA.
XX
AC   BBQ96087;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Low-density lipoprotein receptor-related protein 1B EGF10 domain SEQ 705.
XX
KW   LDL receptor related protein 1B; antibacterial; endotoxemia;
KW   gram negative bacterium infection;
KW   low-density lipoprotein receptor-related protein 1B; protein therapy;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014190860-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   19-MAY-2014; 2014WO-CN077789.
XX
PR   29-MAY-2013; 2013CN-10206726.
PR   30-APR-2014; 2014CN-10182727.
XX
CC PA   (USCU ) UNIV SICHUAN.
XX
CC PI   Song X,  Li L,  Chen J,  Ma DJ;
XX
DR   WPI; 2014-V61330/01.
XX
CC PT   New human epidermal growth factor (EGF) structural domain protein useful 
CC PT   in e.g. pharmaceutical composition for treating infection and endotoxemia
CC PT   caused by Gram-negative bacteria, comprises specific amino acid sequence.
XX
CC PS   Claim 2; SEQ ID NO 705; 120pp; Chinese.
XX
CC   The present invention relates to a human epidermal growth factor (EGF) 
CC   structural domain protein and its applications. The invention also 
CC   provides: a method for treating endotoxemia by administering a 
CC   pharmaceutical composition comprising the EGF structural domain protein. 
CC   The human EGF structural domain protein is useful in pharmaceutical 
CC   composition and preparation of medicament for treating gram-negative 
CC   bacteria infection and endotoxemia. The present sequence is a human low-
CC   density lipoprotein receptor-related protein 1B EGF10 domain, used in the
CC   invention for preparing a medicament for treating gram-negative bacterial
CC   infection and endotoxemia.
XX
SQ   Sequence 34 AA;

  Query Match             89.1%;  Score 41;  DB 21;  Length 34;
  Best Local Similarity   50.0%;  
  Matches    5;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DXRCNCXPXX 10
              |:||:|:|::
Db         22 DLRCHCWPSY 31


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. WO 2014/190860 published April 12, 2014 (please note: the related English language application is being utilized for the citations below – see EU 3 006 460) and Bolhassani et al., 2016 (online November 22, 2016), In vitro and in vivo delivery of therapeutic proteins using cell penetrating peptides, Peptides, 87: 50-63.
For present claims 1-5, 8-10, 14, and 16, Song et al. teach methods of treating microbial infection comprising administering SEQ ID NO: 705/PRT705 comprising a 34mer wherein residues 22-31 are DLRCHCWPSY wherein H, W, and Y (underlined and in bold) are conservative amino acid substitutions and S (italics) is a nonconservative amino acid substitution (i.e. 90% similarity) and fusion polypeptides (please refer to the entire specification particularly the abstract; paragraphs 6-8, 12-14, 48-53; Table 1 – page 23; Table 3 – page 97; claims). Please note: identity requires a one to one correspondence between amino acids while similarity is more broad and encompasses conservative amino acid substitutions.
Therefore, the teachings of Song et al. anticipate the presently claimed invention.
RESULT 8
BBQ96087
ID   BBQ96087 standard; peptide; 34 AA.
XX
AC   BBQ96087;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Low-density lipoprotein receptor-related protein 1B EGF10 domain SEQ 705.
XX
KW   LDL receptor related protein 1B; antibacterial; endotoxemia;
KW   gram negative bacterium infection;
KW   low-density lipoprotein receptor-related protein 1B; protein therapy;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014190860-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   19-MAY-2014; 2014WO-CN077789.
XX
PR   29-MAY-2013; 2013CN-10206726.
PR   30-APR-2014; 2014CN-10182727.
XX
CC PA   (USCU ) UNIV SICHUAN.
XX
CC PI   Song X,  Li L,  Chen J,  Ma DJ;
XX
DR   WPI; 2014-V61330/01.
XX
CC PT   New human epidermal growth factor (EGF) structural domain protein useful 
CC PT   in e.g. pharmaceutical composition for treating infection and endotoxemia
CC PT   caused by Gram-negative bacteria, comprises specific amino acid sequence.
XX
CC PS   Claim 2; SEQ ID NO 705; 120pp; Chinese.
XX
CC   The present invention relates to a human epidermal growth factor (EGF) 
CC   structural domain protein and its applications. The invention also 
CC   provides: a method for treating endotoxemia by administering a 
CC   pharmaceutical composition comprising the EGF structural domain protein. 
CC   The human EGF structural domain protein is useful in pharmaceutical 
CC   composition and preparation of medicament for treating gram-negative 
CC   bacteria infection and endotoxemia. The present sequence is a human low-
CC   density lipoprotein receptor-related protein 1B EGF10 domain, used in the
CC   invention for preparing a medicament for treating gram-negative bacterial
CC   infection and endotoxemia.
XX
SQ   Sequence 34 AA;

  Query Match             89.1%;  Score 41;  DB 21;  Length 34;
  Best Local Similarity   50.0%;  
  Matches    5;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DXRCNCXPXX 10
              |:||:|:|::
Db         22 DLRCHCWPSY 31

While Song et al. teach fusion polypeptides, utilizing CPP is not specifically taught.
For present claims 8-10, Bolhassani et al. teach the benefits of utilizing CPP including HIV Tat fused to polypeptides for delivery into cells (please refer to the entire reference particularly the abstract; Introduction; section 3.1 a); Figure 1; Table 1).
The claims would have been obvious because a particular known technique (i.e. utilizing CPP to deliver peptides into cells) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658